OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB Number: 3235-0058 Expires: April 30, 2012 Estimated average burden hours per response 2.50 SEC FILE NUMBER CUSIP NUMBER (Check one): oForm 10-K oForm 20-F oForm 11-K xForm 10-Q oForm 10-D oForm N-SAR oForm N-CSR For Period Ended: September 30, 2011 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instructions (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Not Applicable PART I — REGISTRANT INFORMATION Colony Resorts LVH Acquisitions, LLC Full Name of Registrant N/A Former Name if Applicable 3000 Paradise Road Address of Principal Executive Office (Street and Number) Las Vegas, Nevada 89109 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense x (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Colony Resorts LVH Acquisitions, LLC, (the “Company”) is not able to file its Quarterly Report on Form 10-Q (the “Form 10-Q”) for the quarter ended September 30, 2011 on or prior to November 15, 2011 without unreasonable effort or expense due to the Company’s inability to determine the fair value of the Company’s assets. On September 2, 2011, the Company’s lender, Goldman Sachs Mortgage Company, caused a Notice of Breach and Default and of Election to Sell Under Deed of Trust to be filed with the Clark County Recorder’s Office, thereby initiating a foreclosure upon substantially all of the Company’s assets. The pending foreclosure and related proceedings has created uncertainty as to how the Company might determine the fair value of such assets pursuant to Financial Accounting Standards Board Statement No. 144 (Accounting for the Impairment or Disposal of Long Lived Assets) (“FASB 144”).
